On petition to revise the opinion in certain particulars, Cope, J. delivered the opinion of the Court—Field, C. J. concurring.
We are asked by Respondent’s counsel to revise our opinion, recently delivered in this case, so far at least as to indicate the course to be pursued by the Board of Delegates in its future action upon the subject. This request is based upon the public importance of the case, and the necessity for an immediate adjustment of the unfortunate difficulties which are distracting and dividing the Fire Department of San Francisco. Our attention is called to a stipulation in the record, which is supposed to be sufficient to justify us in going to the desired extent. The existence of this stipulation was not unknown to us, but its object seemed to be to obtain a decision upon the merits of the original controversy, and we held expressly that our supervisory authority did not reach beyond the question of jurisdiction, and that, under no circumstances, could the review be extended to the merits. The matters we are now asked to pass upon do not, necessarily, or even properly arise in the case, and there are obvious reasons why we should not undertake to determine them. The principal reason is, that our decision would possess no binding force or effect whatever, and could not be relied upon in any future controversy as a determination of the rights of the parties. But while we cannot expressly adjudicate these matters, yet, believing that this request originated in a desire to accomplish a speedy settlement of the differences existing in the department, we make a few suggestions which occur to us in connection with this subject.
The first prominent fact to be noticed is, that at the election in December, 1857, the relator was, prima facie, duly and legally elected. He received, as shown by the returns, the highest num*505her of votes, and if no person had appeared to contest the election, the Board of Delegates would have been compelled to declare the result in his favor. The Board would have had no discretion in the matter) its duty would have been purely ministerial, and by no act or omission could it have prejudiced the relator, or defeated his rights under the election. The burden of prosecuting and maintaining the contest devolved, of coarse, upon the moving party) the relator stood upon his original rights, and the consequence of a failure, either to prosecute or maintain the contest, was necessarily to leave him in possession of these rights. About this there can be no doubt. It is by no means clear 'that when the Board undertook to annul and set aside the election of December, 1857, it had not lost all jurisdiction of the controversy, but however that may be, it is certain that its action at that time, although invalid for the purposes contemplated, was a final dismissal of the matter from the farther consideration of that body, and the subsequent course of Nuttman, must be regarded as an acquiescence in such action. How that controversy can be considered as still pending before the Board, or in what manner it can be revived at this late day, we do not see) and we understood the counsel for the Respondent to entertain the view, that the proceedings, so far as the Board is concerned, were finally disposed of. They say on the first page of their brief, that the real question is, whether the relator, under the election of December, 1857, or John 0. Lane, under an election held December, 1858, is Chief Engineer of the department. The claims of Nuttman were, throughout, entirely ignored, and this, whether it should be decided that the Board had, or had not, in disposing of the matter, exceeded its jurisdiction. We think, therefore, that the Board should proceed and declare the result of the election in December, 1857, according to the returns, and issue a certificate of ofiice to the party entitled. There is nothing in our former opinion conflicting with this view, and if there are expressions which admit of a different construction, they were used inadvertently, and because it seemed to be conceded that in no event was Nutt man interested in the decision.